Appeal from a decision of the Workmen’s Compensation Board, filed August 22,1973, which found that decedent’s disability and death were due to longstanding arteriosclerotic heart disease and not to an accidental injury arising out of and in the course of his employment. On February 28, 1970, the decedent suffered an acute myocardial infarction and subsequently died on June 12, 1972 of cardiac arrest secondary to coronary artery disease. While the record contains several conflicting versions of the onset of decedent’s symptoms, the hospital records clearly show that decedent gave a history of awakening at 3:00 a.m. on February 28, 1970 with severe chest pain. No mention was made by him at the time of any heavy lifting at work prior thereto. There is competent medical testimony that the coronary artery disease which followed from decedent’s progressive hypertension over a 12-year period led to the occurrence of the infarct during his sleep on the night in question. The board, in deciding the issues, could properly find on the present record that decedent’s heart attack of February 28, 1970 was not related to any of his work activities. Its determination was based upon substantial evidence and we have no alternative but to affirm. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.